Yu Yan Zheng v Fu Jian Hong Guan Am. Unity Assn., Inc. (2018 NY Slip Op 06811)





Yu Yan Zheng v Fu Jian Hong Guan Am. Unity Assn., Inc.


2018 NY Slip Op 06811


Decided on October 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2018

Friedman, J.P., Gische, Kapnick, Kahn, Oing, JJ.


7306 152370/15

[*1]Yu Yan Zheng, Plaintiff-Appellant,
vFu Jian Hong Guan American Unity Association, Inc., et al., Defendants-Respondents.


Lurie, Ilchert, MacDonnell & Ryan, LLP, New York (Dennis A. Breen of counsel), for appellant.
Litchfield Cavo, LLP, New York (John V. Barbieri of counsel), for Fu Jian Hong Guan American Unity Association, Inc., respondent.
Gannon, Rosenfarb & Drossman, New York (Lisa L. Gokhulsingh of counsel), for Diane Chong, respondent.

Order, Supreme Court, New York County (James E. d'Auguste, J.), entered September 15, 2017, which granted defendants' motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff does not dispute that defendants' obligation to clear the subject steps of snow and ice was suspended through the time of her accident under the storm in progress doctrine (see Solazzo v New York City Tr. Auth., 21 AD3d 735, 735-36 [1st Dept 2005], affd 6 NY3d 734, 735 [2005]; Weinberger v 52 Duane Assoc., LLC, 102 AD3d 618, 619 [1st Dept 2013]). Moreover, defendant Fu Jian demonstrated that it reasonably maintained the premises since there were non-skid strips on the stairs.
In opposition, plaintiff failed to raise an issue of fact as to whether defendants acted reasonably in maintaining the steps. In fact, plaintiff did not testify that her fall was caused by anything other than snow and ice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2018
CLERK